DETAILED ACTION
The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application, 17/327123, attorney docket 2519-0625PUS1 is a divisional of application 15715310, filed 09/26/2017, now U.S. Patent #11018134, has a claimed effective filing date of 9/26/17 based on the parent and is assigned to Taiwan Semiconductors Manufacturing Co., LTD. Claims 1-20 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “growing an epitaxial layer on a first region of a first wafer while remaining a second region of the first wafer exposed…” it is not clear what is “exposed,” and is not clear what is “remaining.”
Claims 2-10 depend from claim 1 and carry the same defect.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.

As for claim 1,
The prior art does not teach or suggest the method of claim 1 which Examiner interprets to mean, including the novel step of bonding a substrate with an epitaxial layer on a portion of a substrate which includes a remaining portion that does not have the epitaxial layer and both portions are covered by a dielectric layer to a second wafer with a transistor and dielectric layer formed thereon.
Claims 2-10 depend from claim 1 and include the same potential novel method step.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. 2015/0021741) in view of Tada et al. (U.S. 2011/0298021).

As for claim 11,
Lin teaches in figures 3A-3H, a method comprising: 
forming first transistors (150, [0015]) on a first substrate (120); 
forming a first interconnect structure (160) over the first transistors; 
depositing a first bonding layer (130) over the first interconnect structure;
bonding the first bonding layer with a second bonding layer (not shown [0030]) formed on a second substrate (110), the second substrate comprising a semiconductor substrate (190), a buried hydrogen layer (115, [0027]) in the semiconductor substrate, and a III-V compound semiconductor layer (140, [0014]) on the semiconductor substrate; 
and forming a second transistor (145) on the III-V compound semiconductor layer.
Lin does not teach heating the second substrate   to remove a portion of the second substrate over the buried hydrogen layer.
However, Tada teaches using heat to separate two bonded substrates at a hydrogen implanted layer in figures 1-3.
It would have been obvious to one skilled in the art at the effective filing date of this application use a heat treatment to separate the layers because heating the hydrogen implant causes bubbles to expand and cleave the substrate in a controlled manner Tada [0104]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 12,
Lin in view of Tada makes obvious the method of claim 11, and in the combination, Lin teaches after heating the second substrate to remove the portion of the second substrate over the buried hydrogen layer, performing a chemical mechanical polish (CMP) process on a remaining portion of the second substrate until the III-V compound semiconductor layer is exposed. ([0032], polish to the epitaxial layer shown in figure 3E)

As for claim 13,
Lin in view of Tada makes obvious the method of claim 11, and in the combination, Lin teaches the buried hydrogen layer is formed in the second substrate by implanting hydrogen ions into the semiconductor substrate of the second substrate ([0027]).

As for claim 14,
Lin in view of Tada makes obvious the method of claim 11, and in the combination, Lin teaches after heating the second substrate to remove the portion of the second substrate over the buried hydrogen layer, forming a plurality of through-substrate vias (180) extending through the second substrate to the first interconnect structure ([0034]).

As for claim 15,
Lin in view of Tada makes obvious the method of claim 11, and in the combination, Lin teaches forming a second interconnect structure (170) over the second transistor (110, figure 3H).

As for claim 16,
Lin in view of Tada makes obvious the method of claim 11, and in the combination, Lin teaches that the second transistor is formed on the III-V compound semiconductor layer after heating the second substrate to remove the portion of the second substrate over the buried hydrogen layer (sequence in figure 2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Lin.

As for claim 17, 
Lin teaches in figures 3A-3H, a method comprising: 
forming first transistors (150, [0015]) on a first substrate (120); 
forming a first interconnect structure (160) over the first transistors; 
depositing a first bonding layer (130) over the first interconnect structure; 
bonding a second bonding layer (not shown [0030]) of a second substrate (110) to the first bonding layer, the second substrate comprising a semiconductor substrate (190), a buried hydrogen layer ((115, [0027]) in the semiconductor substrate, and a III-V compound semiconductor layer (140, [0014]) on the semiconductor substrate; 
forming a second transistor (145) on the III-V compound semiconductor layer; and forming a through via structure (180) extending through the first and second bonding layers to the first interconnect structure (second bonding layer is above the first, so would be penetrated).

As for claim 18,
Lin teaches the method of claim 17, wherein the first bonding layer and the second bonding layer are both silicon oxide ([0013]).

As for claim 19,
Lin teaches the method of claim 17, wherein the through via structure is formed after forming the second transistor on the III-V compound semiconductor layer. (shown in figures 2, 3F and 3G)

As for claim 20,
Lin teaches the method of claim 17, wherein the second transistor is formed on the III-V compound semiconductor layer after bonding the second layer of the second substrate to the first bonding layer. (sequence shown in figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893